                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN
                              AT LAW AND IN ADMIRALTY


 UNITED STATES OF AMERICA,

                       Plaintiff,

                v.                                       Case No.

 APPROXIMATELY $7,208.00 IN UNITED
 STATES CURRENCY,

                       Defendant.


               VERIFIED COMPLAINT FOR CIVIL FORFEITURE IN REM


       The United States of America, by its attorneys, Matthew D. Krueger, United States

Attorney for the Eastern District of Wisconsin, and Lisa T. Warwick, Assistant United States

Attorney for this district, alleges the following in accordance with Supplemental Rule G(2) of the

Federal Rules of Civil Procedure:

                                      Nature of the Action

       1.      This is a civil action to forfeit property to the United States of America, under

21 U.S.C. § 881(a)(6), for violations of 21 U.S.C. § 841(a)(1).

                                     The Defendant In Rem

       2.      The defendant property, approximately $7,208.00 in United States currency, was

seized on or about July 3, 2020, from Bounphone Phoneprasith at 1XX E. National Avenue,

Apt. 3XX, Milwaukee, Wisconsin.

       3.      The defendant property is presently in the custody of the United States Marshal

Service in Milwaukee, Wisconsin.




            Case 2:20-cv-01761-WED Filed 11/25/20 Page 1 of 9 Document 1
                                       Jurisdiction and Venue

        4.      This Court has subject matter jurisdiction over an action commenced by the

United States under 28 U.S.C. § 1345, and over an action for forfeiture under 28 U.S.C.

§ 1355(a).

        5.      This Court has in rem jurisdiction over the defendant property under 28 U.S.C.

§ 1355(b).

        6.      Venue is proper in this district under 28 U.S.C. § 1355(b)(1), because the acts or

omissions giving rise to the forfeiture occurred, in part, in this district.

                                         Basis for Forfeiture

        7.      The defendant property, approximately $7,208.00 in United States currency, is

subject to forfeiture to the United States of America under 21 U.S.C. § 881(a)(6) because it was

used or intended to be used in exchange for controlled substances, represents proceeds of

trafficking in controlled substances, or was used or intended to be used to facilitate a violation of

21 U.S.C. § 841(a)(1).

                                                 Facts

        8.      Marijuana is a Schedule I controlled substance under 21 U.S.C. § 812.

        9.      Tetrahydrocannabinol (“THC”) is a Schedule I controlled substance under

21 U.S.C. § 812.

        10.     MDMA, also known as ecstasy, is a Schedule I controlled substance under

21 U.S.C. § 812.

Background

        11.     In August 2019, a confidential informant (“CI”) told officers the following:

                A.       Bounphone Phoneprasith and an individual having the initials J.V. were
                         involved in selling large quantities of high-grade marijuana.


                                                    2

             Case 2:20-cv-01761-WED Filed 11/25/20 Page 2 of 9 Document 1
               B.      Bounphone Phoneprasith and J.V. obtained marijuana and THC cartridges
                       from sources in California.

       12.     In April 2020, a UPS next day air parcel was pulled from the inbound air belt in

Ontario, California.

               A.      A drug detection canine alerted to the odor of a controlled substance on
                       the parcel.

               B.      Agents obtained a search warrant and opened the parcel.

               C.      Inside the parcel was approximately $45,540 in United States currency.

               D.      The approximately $45,540 was believed to be proceeds of drug
                       trafficking or currency intended to be used to purchase controlled
                       substances.

               E.      The parcel had been shipped from Bounphone Phoneprasith in Milwaukee,
                       Wisconsin, to an individual having the initials S.P. in California.

       13.     In May 2020, the CI purchased THC cartridges from J.V. for an agreed-upon

amount of currency at a pre-determined meet location. Bounphone Phoneprasith was in the

passenger’s seat of the vehicle in which this drug transaction took place. The cartridges that the

CI purchased were labeled as containing 82% THC and the total weight was approximately

1,025 milligrams.

       14.     In June 2020, the CI told officers that Bounphone Phoneprasith and J.V. were

anticipating a shipment of marijuana and THC cartridges.

       15.     American Airlines records show that Bounphone Phoneprasith and J.V. flew from

Chicago, Illinois, to Los Angeles, California, on June 15, 2020, and flew from Los Angeles,

California, back to Chicago, Illinois, on June 18, 2020.

       16.     American Airlines records show that on June 27, 2020, Bounphone Phoneprasith

and J.V. again flew from Chicago, Illinois, to Los Angeles, California.




                                                 3

          Case 2:20-cv-01761-WED Filed 11/25/20 Page 3 of 9 Document 1
         17.   During one or both of their June 2020 trips to California, officers believe that

Bounphone Phoneprasith and J.V. arranged to have marijuana and/or THC cartridges transported

to Milwaukee, Wisconsin.

July 2, 2020, surveillance at Bounphone Phoneprasith’s residence, 1XX E. National
Avenue, Apt. 3XX, Milwaukee, Wisconsin

         18.   On July 2, 2020, officers conducted surveillance at Bounphone Phoneprasith’s

residence, 1XX E. National Avenue, Apt. 3XX, Milwaukee, Wisconsin.

         19.   On July 2, 2020, surveillance video cameras at Phoneprasith’s apartment complex

recorded various activities at and near the complex.

         20.   J.V.’s blue Honda Accord was parked in the visitor parking section at

Phoneprasith’s apartment complex.

         21.   At approximately 2:03 p.m., Phoneprasith’s vehicle pulled into the garage of the

apartment complex.

         22.   At approximately 2:06 p.m., J.V. entered the building through the west main

lobby.

         23.   At approximately 2:15 p.m., J.V. was standing on the third-floor balcony of

Phoneprasith’s apartment, Apt. 3XX.

         24.   At approximately 2:16 p.m., a gray minivan arrived at the apartment complex. A

male exited the minivan and carried two large boxes into the building.

         25.   At the same time the male entered the building carrying the two large boxes, J.V.

left the third-floor balcony and re-entered Phoneprasith’s apartment.

         26.   At approximately 2:31 p.m., an individual having the initials C.K. was dropped

off at Phoneprasith’s apartment complex by a Lyft vehicle. At that time, J.V. walked back onto

the third-floor balcony and tossed a set of keys down to C.K.


                                                 4

           Case 2:20-cv-01761-WED Filed 11/25/20 Page 4 of 9 Document 1
       27.     C.K. used the keys to enter J.V.’s Honda Accord. C.K. drove the Honda Accord

to the entrance door of the apartment complex and waited in the driver’s seat of the vehicle.

       28.     At approximately 2:35 p.m., J.V. exited the building carrying one of the two large

boxes that the male had carried into the building minutes earlier.

       29.     J.V. placed the box into the trunk of the Honda Accord and entered the passenger

side of the vehicle. C.K. then drove away in the Honda Accord, with J.V. as a passenger.

       30.     Officers followed the Honda Accord and conducted a traffic stop on the vehicle.

Neither J.V. nor C.K. were wearing seat belts.

       31.     C.K. admitted to officers that there was a controlled substance in the vehicle.

       32.     A drug detection canine conducted a sniff on the exterior of the Honda Accord

and alerted to the odor of narcotics on the trunk of the vehicle.

       33.     Officers searched the Honda Accord.

               A.      In the passenger compartment was mail addressed to J.V.

               B.      Inside the trunk were the following:

                           i. A large box containing seven vacuum-sealed bags of marijuana.

                                   a. Each bag of marijuana was labeled with the name of a
                                      strain of marijuana, including O.G., G.G.S., Cookies, or
                                      G.G.

                                   b. The bags contained approximate weights of 448.41 grams,
                                      336.97 grams, 448.66 grams, 447.80 grams, 445.85 grams,
                                      446.64 grams, and 446.98 grams, for a total of
                                      approximately 3,021.31 grams of marijuana.

                           ii. One box of .380-caliber ammunition.

                          iii. One spent .45-caliber casing.




                                                  5

          Case 2:20-cv-01761-WED Filed 11/25/20 Page 5 of 9 Document 1
July 3, 2020 execution of search warrant at Bounphone Phoneprasith’s residence, 1XX E.
National Avenue, Apt. 3XX, Milwaukee, Wisconsin

       34.     On July 3, 2020, officers executed a search warrant at the residence of Bounphone

Phoneprasith, 1XX E. National Avenue, Apt. 3XX, Milwaukee, Wisconsin (the “subject

residence”).

       35.     Bounphone Phoneprasith is the only adult resident of the subject residence.

       36.     On July 3, 2020, the following items, among other things, were in the subject

residence:

               A.     Numerous documents for Bounphone Phoneprasith, including rental
                      documents, Department of Motor Vehicle forms, and a passport.

               B.     In the kitchen:

                         i.   Vacuum sealed bags containing a total of approximately 686 grams
                              of marijuana;

                        ii.   One baggie containing one and one-half MDMA pills;

                       iii.   A money counter;

                       iv.    One handgun loaded with 15 rounds of ammunition; and

                        v.    A vacuum sealer unit.

               C.     In the master bedroom:

                         i.   A total of approximately $7,208 in United States currency in the
                              headboard of the bed;

                        ii.   Two rifles – one loaded with 29 rounds of ammunition;

                       iii.   Four handguns – two loaded with ammunition; and

                       iv.    Additional magazines and ammunition.




                                                 6

         Case 2:20-cv-01761-WED Filed 11/25/20 Page 6 of 9 Document 1
                                   Warrant for Arrest In Rem

       37.     Upon the filing of this complaint, the plaintiff requests that the Court issue an

arrest warrant in rem pursuant to Supplemental Rule G(3)(b), which the plaintiff will execute

upon the defendant property pursuant to 28 U.S.C. § 1355(d) and Supplemental Rule G(3)(c).

                                         Claims for Relief

       38.     The plaintiff alleges and incorporates by reference the paragraphs above.

       39.     By the foregoing and other acts, the defendant property, approximately $7,208.00

in United States currency, was used or intended to be used in exchange for controlled substances,

represents proceeds of trafficking in controlled substances, or was used or intended to be used to

facilitate a violation of 21 U.S.C. § 841(a)(1).

       40.     The defendant approximately $7,208.00 in United States currency is therefore

subject to forfeiture to the United States of America under 21 U.S.C. § 881(a)(6).

       WHEREFORE, the United States of America prays that a warrant of arrest for the

defendant property, approximately $7,208.00 in United States currency, be issued; that due

notice be given to all interested parties to appear and show cause why the forfeiture should not

be decreed; that judgment declare the defendant property to be condemned and forfeited to the

United States of America for disposition according to law; and that the United States of America

be granted such other and further relief as this Court may deem just and equitable, together with

the costs and disbursements of this action.

       Dated at Milwaukee, Wisconsin, this 25th day of November, 2020.

                                                       Respectfully submitted,

                                                       MATTHEW D. KRUEGER
                                                       United States Attorney

                                               By:     /s/ Lisa T. Warwick
                                                       LISA T. WARWICK

                                                   7

          Case 2:20-cv-01761-WED Filed 11/25/20 Page 7 of 9 Document 1
                                 Assistant United States Attorney
                                 Wisconsin Bar No. 1017754
                                 Attorney for Plaintiff
                                 Office of the United States Attorney
                                 Federal Building, Room 530
                                 517 East Wisconsin Avenue
                                 Milwaukee, WI 53202
                                 Telephone: (414) 297-1700
                                 Fax: (414) 297-4394
                                 lisa.warwick@usdoj.gov




                             8

Case 2:20-cv-01761-WED Filed 11/25/20 Page 8 of 9 Document 1
                                          Verification

       I, Jason J. Baranek, hereby verify and declare under penalty of perjury that I am a Task

Force Officer with the Drug Enforcement Administration (“DEA”) in Milwaukee, that I have

read the foregoing Verified Complaint for Civil Forfeiture in rem and know the contents thereof,

and that the factual matters contained in paragraphs 8 through 36 of the Verified Complaint are

true to my own knowledge.

       The sources of my knowledge and information are the official files and records of the

United States, information supplied to me by other law enforcement officers, as well as my

investigation of this case, together with others, as a Task Force Officer with DEA.

       I hereby verify and declare under penalty of perjury that the foregoing is true and correct.



Date: 11/24/2020                              s/TFO JASON J. BARANEK
                                             Jason J. Baranek
                                             Task Force Officer
                                             Drug Enforcement Administration




                                                9

          Case 2:20-cv-01761-WED Filed 11/25/20 Page 9 of 9 Document 1
JS 44 (R ev. 09/11)                                                               CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
the civil docket sheet. (SEE IN STRU C TIO N S O N N EXT PAG E O F TH IS FO RM .)
Place an “X” in the appropriate box:                       Green Bay Division                 Milwaukee Division
I. (a) PLAINTIFFS                                                                                             DEFENDANTS

     UNITED STATES OF AMERICA                                                                                              APPROXIMATELY $7,208.00 IN UNITED STATES CURRENCY

     (b) County of Residence of First Listed Plaintiff                                                                    County of Residence of First Listed Defendant                    Milwaukee
                                      (EXC EPT IN U .S. PLAIN TIFF C ASES)                                                                                   (IN U .S. PLAIN TIFF C ASES O N LY)
                                                                                                                          N O TE:                       IN LAN D C O N D EM N ATIO N C ASE S, U SE THE LO C ATIO N O F
                                                                                                                                                        THE TR AC T O F LAN D IN V O LV ED .



   (c) Attorneys (Firm N am e, Address, and Telephone N um ber)          Attorneys (If K nown)
   Lisa T. Warwick, AUSA
   US Attorney's Office, #530 Federal Building
   517 E. Wisconsin Avenue, Milwaukee, WI 53202 (414-297-1700)
II. BASIS OF JURISDICTION (Place an “X” in O ne Box O nly)      III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff)
                                                                                                                     (For D iversity C ases O nly)                                             and O ne Box for D efendant)
 1       U .S. G overnment                   3 Federal Q uestion                                                                                     PTF     DEF                                             PTF      DEF
             Plaintiff                             (U .S. G overnm ent N ot a Party)                           C itizen of This State                  1       1       Incorporated or Principal Place        4       4
                                                                                                                                                                         of Business In This State

 2       U .S. G overnment                   4    D iversity                                                 C itizen of Another State               2           2   Incorporated and Principal Place          5        5
             D efendant                                (Indicate C itizenship of Parties in Item III)                                                                       of Business In A nother State

                                                                                                               C itizen or Subject of a                3           3   Foreign N ation                           6        6
                                                                                                                  Foreign C ountry
IV. NATURE OF SUIT                           (Place an “X” in O ne Box O nly)
             CONTRACT                                                    TORTS                                     F O R FE IT U R E /P E N A L T Y                B A N K R U PT C Y              O T H E R ST A T U T E S
   110 Insurance                             P E R SO N A L IN JU R Y          P E R SO N A L IN JU R Y        625 D rug R elated Seizure              422 Appeal 28 U SC 158                375 False C laims Act
   120 M arine                              310 Airplane                    365 Personal Injury -                 of Property 21 U SC 881             423 W ithdraw al                      400 State R eapportionment
   130 M iller Act                          315 Airplane Product                    Product Liability         690 O ther                                   28 U SC 157                       410 Antitrust
   140 N egotiable Instrument                     Liability                  367 Health C are/                                                                                                430 Banks and Banking
   150 R ecovery of O verpayment            320 Assault, Libel &                   Pharmaceutical                                                       P R O PE R T Y R IG H T S             450 C ommerce
        & Enforcement of Judgment                  Slander                           Personal Injury                                                     820 C opyrights                       460 D eportation
   151 M edicare Act                        330 Federal Employers’                 Product Liability                                                   830 Patent                            470 R acketeer Influenced and
   152 R ecovery of D efaulted                    Liability                  368 Asbestos Personal                                                     840 Trademark                              C orrupt O rganizations
        Student Loans                        340 M arine                             Injury P roduct                                                                                           480 C onsumer C redit
        (Excl. V eterans)                    345 M arine Product                     Liability                              LABOR                           SO C IA L SE C U R IT Y            490 Cable/Sat TV
   153 R ecovery of O verpayment                  Liability                  P E R SO N A L P R O P E R T Y      710 Fair Labor Standards                 861 HIA (1395ff)                   850 Securities/C ommodities/
        of V eteran’s Benefits               350 M otor V ehicle             370 O ther Fraud                        Act                                  862 Black Lung (923)                    Exchange
   160 Stockholders’ Suits                  355 M otor V ehicle             371 Truth in Lending               720 Labor/M gmt. R elations              863 D IW C /D IW W (405(g))        890 O ther Statutory Actions
   190 O ther C ontract                          Product Liability           380 O ther Personal                740 R ailw ay Labor Act                  864 SSID Title X V I               891 Agricultural Acts
   195 C ontract Product Liability          360 O ther Personal                    Property D amage             751 Family and M edical                  865 R SI (405(g))                  893 Environmental M atters
   196 Franchise                                 Injury                      385 Property D amage                    Leave Act                                                                895 Freedom of Information
                                             362 Personal Injury -                  Product Liability            790 O ther Labor Litigation                                                       Act
                                                  M ed. M alpractice                                              791 Empl. R et. Inc.                                                         896 Arbitration
          R E A L P R O PE R T Y                C IV IL R IG H T S           P R ISO N E R PE T IT IO N S              Security Act                       F E D E R A L T A X SU IT S           899 Administrative Procedure
   210   Land C ondemnation                 440 O ther C ivil R ights       510 M otions to V acate                                                   870 Taxes (U .S. Plaintiff                 Act/R eview or Appeal of
   220   Foreclosure                        441 V oting                           Sentence                                                                   or D efendant)                        Agency D ecision
   230   R ent Lease & Ejectment            442 Employment                    H abeas C orpus:                                                         871 IRS— Third Party                  950 C onstitutionality of
   240   Torts to Land                      443 Housing/                    530 G eneral                                                                    26 U SC 7609                          State Statutes
   245   Tort Product Liability                  Accommodations              535 D eath Penalty                     IM M IG R A T IO N
   290   All O ther R eal Property          445 Amer. w /D isabilities -    540 M andamus & O ther           462 N aturalization Application
                                                  Employment                  550 C ivil R ights               463 Habeas C orpus -
                                             446 Amer. w /D isabilities -    555 Prison C ondition                 Alien D etainee
                                                  O ther                      560 C ivil D etainee -                (Prisoner Petition)
                                             448 Education                         C onditions of              465 O ther Immigration
                                                                                    C onfinement                     Actions


V. ORIGIN                       (Place an “X” in O ne Box O nly)
                                                                                                                         Transferred from
 1 Original                   2 Removed from           3 Remanded from             4 Reinstated or  5 another district                      6 Multidistrict
    Proceeding                    State Court                    Appellate Court             Reopened                    (specify)                       Litigation
                                          Cite the U.S. Civil Statute under which you are filing (D o not cite jurisdictional statutes unless diversity) :
                     21 USC § 881(a)(6)
VI. CAUSE OF ACTION Brief description of cause:

VII. REQUESTED IN                                CHECK IF THIS IS A CLASS ACTION                                  DEMAND $                                           CHECK YES only if demanded in complaint:
     COM PLAINT:                                     UNDER F.R.C.P. 23                                                                                                JURY DEMAND:          Yes     ✔ No
                                                                                                                                                                                                     
VIII. RELATED CASE(S)
                                                   (See instructions):
      IF ANY                                                                 JUDGE                                                                           DOCKET NUMBER
D ATE                                                                            SIG N ATU R E O F ATTO R N EY O F R EC O R D

11/25/2020                                                                     s/LISA T. WARWICK
F O R O F F IC E U SE O N L Y

    R EC EIPT #                       Case 2:20-cv-01761-WED
                                      AM O U N T         APPLY IN G Filed
                                                                    IFP   11/25/20 Page
                                                                                     JU D G E1 of 1 Document
                                                                                                         M AG .1-1
                                                                                                               JU D G E
                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN
                              AT LAW AND IN ADMIRALTY


 UNITED STATES OF AMERICA,

                        Plaintiff,

                v.                                   Case No.

 APPROXIMATELY $7,208.00 IN UNITED
 STATES CURRENCY,

                        Defendant.


                             WARRANT FOR ARREST IN REM


       To:     THE UNITED STATES MARSHAL
               Eastern District of Wisconsin

       WHEREAS, a Verified Complaint for Civil Forfeiture in rem was filed on the 25th day of

November, 2020, by the United States Attorney for the Eastern District of Wisconsin, which

seeks the forfeiture of the above-named defendant property pursuant to Title 21, United States

Code, Section 881(a)(6), and which prays that process issue to enforce the forfeiture and to give

notice to all interested parties to appear before the court and show cause why the forfeiture

should not be decreed; and due proceedings being had, that the defendant property be

condemned and forfeited to the use of the United States of America.

       YOU ARE THEREFORE HEREBY COMMANDED to attach and arrest the defendant

property, approximately $7,208.00 in United States currency, which was seized on or about

July 3, 2020, from Bounphone Phoneprasith at 1XX E. National Avenue, Apt. 3XX, Milwaukee,

Wisconsin, and which is presently in the custody of the United States Marshal Service in




         Case 2:20-cv-01761-WED Filed 11/25/20 Page 1 of 2 Document 1-2
Milwaukee, Wisconsin, in the Eastern District of Wisconsin, and to detain the same until further

order of this Court.


        Dated this       day of                        , 2020, at Milwaukee, Wisconsin.

                                        GINA COLLETTI
                                        Clerk of Court

                                  By:

                                        Deputy Clerk


                                              Return

        This warrant was received and executed with the arrest of the above-named defendant.


Date warrant received:


Date warrant executed:


Name and title of arresting officer:


Signature of arresting officer:


Date:




                                                 2


         Case 2:20-cv-01761-WED Filed 11/25/20 Page 2 of 2 Document 1-2
